Name: Regulation (EEC) No 3277/75 of the Commission of 15 December 1975 amending Regulation (EEC) No 1120/75 as regards the period of validity of the certificates of designation of origin of certain wines from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 325/ 16 Official Journal of the European Communities 17. 12. 75 REGULATION (EEC) No 3277/75 OF THE COMMISSION of 15 December 1975 amending Regulation (EEC) No 1120/75 as regards the period of validity of the certificates of designation of origin of certain wines from third countries Whereas the nomenclature of the Common Customs Tariff has been amended by Council Regulation (EEC) No 678/75 (4) of 4 March 1975 ; whereas this means that Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff has become Additional Note 4 (c) to that Chapter ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 97/69 (') of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff, as last amended by the Act of Accession (2), and in particular Article 4 thereof ; Whereas, under Commission Regulation (EEC) No 1 1 20/75 (3 ) of 17 April 1975, the admission under subheadings 22.05 C III a) 1 and b) 1 and b) *2 and also 22.05 C IV a) 1 and b) 1 and b) 2 of the Common Customs Tariff of port, Madeira, sherry, Setabul muscatel and Tokay (Aszu and Szamorodni) wines is , with effect from 1 July 1975, subject to the presenta ­ tion of a certificate of origin which meets the require ­ ments specified in that Regulation ; Whereas, however, Article 7 thereof provides that until 31 December 1975 the wines in question shall be admitted under the subheadings listed above on presentation of a certificate of the kind used before 30 June 1975 ; Whereas, owing to technical difficulties, certain coun ­ tries which supply the wines in question will not be able to issue in time the certificates in the forms laid down in the said Regulation ; whereas in order to permit those countries to continue to export the said wines to the Community, the option provided in the said Article 7 should therefore be extended for six months ; HAS ADOPTED THIS REGULATION : Article 1 ~ In Article 7 of Regulation (EEC) No 1120/75 for '31 December 1975' read '30 June 1976'. Article 2 In Section 13 and 15 of the model certificates set out in Annexes I , II and IV and in Sections 13 and 14 of the model certificate set out in Annex V to Regulation (EEC) No 1120/75 for the reference to 'Additional Note 4 (b) to Chapter 22 of the Common Customs Tariff' read 'Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff'. Article 3 This Regulation shall enter into force on 1 January 1976 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1975 . For the Commission Finn GUNDELACH Member of the Commission (') OJ No L 14, 21 . 1 . 1969 , p. 1 . ( 2 ) OJ No L 73 , 27 . 3 . 1972, p. 14 . ( 3 ) OJ No L 1 1 1 , 30 . 4 . 1975, p. 19 . (4 ) OJ No L 72, 20 . 3 . 1975, p. 43 .